DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 10/08/2021 is acknowledged.  The traversal is on the ground(s) that Fine (US-2017/0322402-A1) does not teach “a pair of columns, each column situated on the supporting structure at opposite sides of the sensor” or “a pair of columns… at opposite sides of the sensor” where the sensor is “on a supporting structure”.  This is not found persuasive because the pair of columns of Fine (shim 129 and walls 105) are understood to be on the supporting structure (mounting block 125). It is understood that even though the walls 105 and lid 103 are on top of the imaging integrated circuit 113, all the components are still mounted on the mounting block 125. Further, as seen in Figure 2, shim 129 and walls 105 are both on either side of the imaging integrated circuit 113 (sensor), with the integrated circuit 113 also being mounted on mounting block 125.
Finally, even if Fine is determined not to teach the special technical feature, Hutto teaches the special technical feature, see rejections set forth below. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	Claims 1-20 are pending in the application, with claims 1-11 being examined and claims 11-20 being withdrawn pursuant to the election made on 10/08/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one filler material" in line 1.  There is insufficient antecedent basis for this limitation in the claim, and therefore the claim is unclear.  What filler (or multiple filler) materials are being referred to?
For examination, claim 4 will be read as being dependent on claim 3 as claim 3 recites a filler material. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutto (US-2012/0194669-A1).
Regarding claim 1, Hutto teaches apparatus (system 10) ([0027] Figure 1), comprising: 
a supporting structure (image sensor integrated circuit 34) ([0028], Figure 1); 
a sensor (image sensor pixels 36) on the supporting structure (34), the sensor (36) comprising an active surface ([0028], Figure 1); 
	As stated by the instant specification paragraph [0024], an “active surface” is defined as: “a surface or surface portion of a sensor where sensing activity takes place. For example, the active surface of a digital image sensor is the surface including the photosites or pixels for sensing light.” It is therefore understood that the sensor of Hutto is made up of image sensor 
a pair of columns (sidewalls 40), each column (40) situated on the supporting structure (34) at opposite sides of the sensor (36), each of the pair of columns (40) comprising a column height relative to a top surface of the supporting structure (34), the column height being higher than a height of the active surface (defined by the surface directly above the pixel sensors 36) of the sensor (36) relative to the top surface of the supporting structure (34) ([0029], Figure 1); and 
	It is seen in Figure 1 that there are sidewalls 40 on either side of the sensor, where the sensor is understood to be made up of the image sensor pixels 36. It is being interpreted that a “column” is a support structure that is on either side of the sensor, and that it does not necessarily have to be tubular in shape. In viewing Figure 5 of the instant application, it is understood that the columns are structures 400 and 300, and 402 and 302 which are on layer 200 and hold up layer 502. As such, sidewalls 40 are understood to be a pair of columns that have a height relative to a top surface of the integrated circuit 34 (supporting structure) with the column height being higher than a height of the active surface (area defined by the surface directly above pixel sensors 36).  
a lidding layer (glass layer 28) on the pair of columns (40) and over the active surface (surface directly above pixel sensors 36), the lidding layer (28) being supported at opposite ends thereof by the pair of columns (40) ([0029], Figure 1); 
wherein the active surface (surface directly above pixel sensors 36) of the sensor (36), the lidding layer (28) and the pair of columns (40) form an opening (channel 16) 
	It is understood from Figure 1 that there is an opening above the surface of pixel sensors 36 (active surface) of the image sensor pixels 36 (sensor) in the form of channel 16 ([0029]). [0030] states that during operation, fluid flows through channel 16 as illustrated by arrows 20, it is understood that this is a flow cell. 
Regarding claim 2, Hutto further teaches wherein each of the pair of columns (40) comprises: 
a bottom column portion at the opposite sides of the sensor (36); and 
a top column portion over each bottom column portion.
	As seen in the annotated Figure 1 below, it is understood that the area below the dashed line of sidewall 40 (column) is the bottom column portion which is on opposite sides of the image sensor pixels 36 (sensor). And above the dashed line is a top column portion. 


    PNG
    media_image1.png
    482
    766
    media_image1.png
    Greyscale

Regarding claim 5, Hutto teaches wherein the lidding layer (28) comprises glass. 
[0029] states that layer 28 is a glass layer. 
Regarding claim 11, Hutto teaches wherein the apparatus (10) is part of a cartridge for at least one of biological analysis and chemical analysis.
It is understood that the system 10 is a part of a cartridge. It is understood that the system 10 is one component, where it may be mounted in package 60 ([0038], Figure 2). Further, [0027] states that the system may analyze DNA, cells, or other biological specimens. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutto (US-2012/0194669-A1) in view of Fine (US-2017/0322402-A1).
Regarding claim 3, Hutto teaches the apparatus of claim 2. Hutto teaches where the sidewalls 40 may be made from silicon oxide ([0038]), however it is understood that silicon oxide is not a filler material. 
In the analogous art of imaging devices with a photosensitive array of pixels with a surface configured to receive a specimen, Fine teaches a specimen chamber with a photosensitive surface with an imaging integrated circuit (Fine; [0006], [0101]). 
Specifically, Fine teaches a rectangular shim 129 that surrounds the outside edge of the imaging integrated circuit 113, with the shim being made of plastic ([0104]). 
Examiner further finds that the prior art contained a device/method/product (i.e., sidewalls) which differed from the claimed device by the substitution of component(s) (i.e., sidewalls made of silicon oxide) with other component(s) (i.e., sidewalls made with a filler 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the silicon oxide used to make the sidewalls of reference Hutto with plastic of reference Fine, since the result would have been predictable.
It is understood that plastic is a filler material, and that using plastic to enclose the sides of an imaging integrated circuit is well known in the art (Fine; [0104]). 
Regarding claim 4, Hutto teaches the apparatus of claim 1. Hutto does not teach wherein the at least one filler material comprises at least one of an epoxy and a plastic molding compound. 
In the analogous art of imaging devices with a photosensitive array of pixels with a surface configured to receive a specimen, Fine teaches a specimen chamber with a photosensitive surface with an imaging integrated circuit (Fine; [0006], [0101]). 
Specifically, Fine teaches a rectangular shim 129 that surrounds the outside edge of the imaging integrated circuit 113, with the shim being made of plastic ([0104]). 
Examiner further finds that the prior art contained a device/method/product (i.e., sidewalls) which differed from the claimed device by the substitution of component(s) (i.e., sidewalls made of silicon oxide) with other component(s) (i.e., sidewalls made with a filler material comprising at least one of epoxy and a plastic molding compound), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the silicon oxide used to make the sidewalls of reference Hutto with plastic of reference Fine, since the result would have been predictable.
It is understood that the plastic of Fine is a plastic molding compound, and that using plastic to enclose the sides of an imaging integrated circuit is well known in the art (Fine; [0104]). 
Regarding claim 8, Hutto teaches the apparatus of claim 1. While Hutto does teach image sensor pixels 36, Hutto does not teach wherein the sensor (image sensor pixels 36) comprises one or more semiconductor materials.
In the analogous art of imaging devices with a photosensitive array of pixels with a surface configured to receive a specimen, Fine teaches a specimen chamber with a photosensitive surface with an imaging integrated circuit (Fine; [0006], [0101]). 
Specifically, Fine teaches an imaging integrated circuit having a high-resolution photosensitive array of pixels presenting a photosensitive surface ([0100]). [0103] states that the high-resolution photosensitive array is fabricated in complementary metal-oxide semiconductor technology (CMOS). It is therefore understood that the sensor of Fine, which includes the pixels, will comprise at least one semiconductor material. 
It would have been obvious to one skilled in the art to modify the sensor of Hutto such that the sensor pixels are fabricated with CMOS technology, therefore comprising a . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutto (US-2012/0194669-A1) in view of Mohan (US-2014/0273188-A1). 
Regarding claim 6, Hutto teaches the apparatus of claim 5. While Hutto teaches a glass layer 28 ([0029]), Hutto does not teach wherein the lidding layer comprises at least one of aluminosilicate glass and flat panel display glass.
In the analogous art of sample holders for biological samples for optical examination, optical measurement, and other examinations and measurements, Mohan teaches a cuvette with a support structure and cover portion (Mohan; [0005], [0267]). 
Specifically, Mohan teaches where a cover portion 612 may be made of aluminosilicate glass ([0267], [0276], Figure 7A). 
Hutto is silent with regards to specific glass, therefore, it would have been necessary and thus obvious to look to the prior art for conventional glasses for covers. Mohan provides this conventional teaching showing that it is known in the art to use aluminosilicate glass for a cover portion. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the glass layer with aluminosilicate glass motivated by the expectation of successfully practicing the invention of Mohan.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutto (US-2012/0194669-A1) in view of Lin (US-2015/0168362-A1). 
Regarding claim 7, Hutto teaches the apparatus of claim 1. Hutto teaches where the image sensor integrated circuit 34 is formed from a semiconductor substrate material such as silicon, where control circuitry is embedded within the image sensor integrated circuit 34 ([0028], [0032]). However, it is understood that silicon is not a dielectric. 
In the analogous art of microfluidic channel detection systems, Lin teaches a microfluidic channel detection system with a chip, substrate, inactive layer, electrical connection, and cover with a microfluidic channel (Lin; [0002], [0016]).
Specifically, Lin teaches where a substrate 120 is a printed circuit board that is made from a group consisting of silicon, semi-fiber, fiber, glass fiber, glass wool, aluminum nitride, aluminum oxynitride, ceramic, PTFE, flexible materials, glass, polymers, and plastics ([0019]). It is understood that the materials such as glass and plastic are a dielectric material. It is further seen in a second embodiment, with assembly steps similar to the first embodiment, that a substrate 220 has embedded wires 242 ([0024], Figure 4B). 
Examiner further finds that the prior art contained a device/method/product (i.e., an image sensor integrated circuit) which differed from the claimed device by the substitution of component(s) (i.e., silicon substrate) with other component(s) (i.e., a dielectric substrate material), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., substrate materials), and the results of the substitution (i.e., function of the image sensor integrated circuit) would have been predictable.

It is understood that glass and plastics (dielectric materials) are well known materials in the art to make a printed circuit board substrate (Lin; [0019]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutto (US-2012/0194669-A1) in view of Lin (US-2015/0168362-A1), and as evidenced by Fine (US-2017/0322402-A1). 
Regarding claim 9, modified Hutto teaches the apparatus of claim 7. Modified Hutto further teaches wherein the sensor comprises an image sensor fabricated using Complementary Metal-Oxide-Semiconductor (CMOS) technology.
In the analogous art of microfluidic channel detection systems, Lin teaches a microfluidic channel detection system with a chip, substrate, inactive layer, electrical connection, and cover with a microfluidic channel (Lin; [0002], [0016]).
Specifically, Lin teaches where the a complementary metal oxide semiconductor integrated circuit chip (CMOS IC chip) is used on account of the characteristic of low power consumption and less heat production ([0019]). 
It would have been obvious to one skilled in the art to modify the device of modified Hutto such that it is fabricated using CMOS technology as taught by Lin, because CMOS provides the advantage of having a less expensive fabrication, signal processing by electronic . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutto (US-2012/0194669-A1)
Regarding claim 10, Hutto teaches the apparatus of claim 1. It is stated by [0029] that sidewalls 40, glass layer 28, and substrate 34 form one or more channels 16. However, it is not explicitly stated that the embodiment shown in Figure 1 has a protective layer that comprises a plurality of channels. 
An alternative embodiment of Hutto teaches wherein a protective layer on the active surface of the sensor comprises a plurality of channels.
It is seen in Figure 14 that an image sensor integrated circuit substrate wafer 34 has a nitride passivation layer 54, oxide coating 804, and a coating 804, where channels are formed in layers 804 and 122 using wet and/or dry etching ([0100]). It is understood that layers 54, 122, and 804 are protective layers on the image sensor integrated circuit substrate 34. Further, the abstract recites that “Fluid channels may be formed in a layer that is interposed between the image sensor wafer and the glass wafer.” 
It would have been obvious to one skilled in the art to modify the device of Hutto such that it includes the layers and additional channels as taught by the alternative embodiment of Hutto because Hutto teaches that multiple channels can allow for fluid with sample to gradually cross over different components such as Fresnel lenses (Hutto; [0041]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin R Whatley/Primary Examiner, Art Unit 1798